 



Exhibit 10.17

 

TRADEMARK LICENSE AGREEMENT

 

This TRADEMARK LICENSE AGREEMENT (the “Agreement”) is made and entered into as
of March 31, 2017, by and between AR Capital LLC, a Delaware limited liability
company (“AR Capital”) and American Realty Capital Hospitality Advisors, LLC, a
Delaware limited liability company (the “Advisor” and with AR Capital, the
“Licensor”), on the one hand, and Hospitality Investors Trust, Inc. (formerly
known as American Realty Capital Hospitality Trust, Inc.), a Maryland
corporation (the “Company”) and Hospitality Investors Trust Operating
Partnership, L.P. (formerly known as American Realty Capital Hospitality
Operating Partnership, L.P.) (the “OP” and, together with the Company, the
“Licensee” and, together with the Licensor, the “Parties”), on the other hand.

 

RECITALS

 

WHEREAS, each of Advisor, the Company and the OP, together with certain other
persons, have entered into that certain Framework Agreement, dated as of January
12, 2017 (as such agreement may be amended, modified or supplemented, the
“Framework Agreement”);

 

WHEREAS, Licensor (or its Affiliates, as defined below) owns certain rights,
title and interest in and to certain trademarks, tradenames, service marks,
logos and domain names, including “American Realty Capital”, “ARC” and “AR
Capital” in connection with real estate investment activities;

 

WHEREAS, pursuant to that certain Advisory Agreement, by and among Licensee,
Advisor and the OP, dated as of January 7, 2014 (as amended, the “Advisory
Agreement”), Licensee received a limited license to use the names “American
Realty Capital”, “ARC” and “AR Capital”;

 

WHEREAS, pursuant to the Advisory Agreement, Licensee also received certain
administrative functions related to the operation of Licensee’s business,
including the operation and maintenance of the website found at the domain name
www.archospitalityreit.com, including all sub-domains thereof (the “Website”);

 

WHEREAS, Licensee desires to obtain (i) a limited royalty-free license from
Licensor to use “American Realty Capital”, “ARC” and “AR Capital” in the conduct
of Licensee’s business as Licensee discontinues any use of Licensor’s Marks (as
defined below) and (ii) the control of the operation of the Website solely for
the duration of the Term (as defined below); and

 

WHEREAS, Licensor and Licensee wish to set forth herein the terms and conditions
with respect to the licensing of the Marks and operation and control of the
Website by Licensee solely during the Term, including the utilization by
Licensee of the Marks, and the utilization and reference by Licensee of and to
related trademarks and service marks of Licensor that contain the Marks.

 

 

 

 

NOW THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties, intending to be legally bound,
hereby agree as set forth herein.

 

DEFINED TERMS

 

Defined terms in the recitals and the preamble to this Agreement are used as so
defined and, as used in this Agreement, the following terms shall have the
following meanings:

 

“Affiliate” shall mean with respect to any Person, (i) any other Person directly
or indirectly owning, controlling or holding, with the power to vote, ten
percent (10%) or more of the outstanding voting securities of such Person; (ii)
any other Person ten percent (10%) or more of whose outstanding voting
securities are directly or indirectly owned, controlled or held, with the power
to vote, by such Person; (iii) any other Person directly or indirectly
controlling, controlled by or under common control with such Person; (iv) any
executive officer, director, trustee or general partner of such Person; and (v)
any legal entity for which such Person acts as an executive officer, director,
trustee or general partner. For purposes of this definition, the terms
“controls,” “is controlled by,” or “is under common control with” shall mean the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of an entity, whether through ownership or voting
rights, by contract or otherwise.

 

“Marks” shall mean the trademarks and service marks set forth on Schedule A
hereto and only those variations and translations thereof requested by Licensee
and approved in writing by Licensor.

 

“Term” shall have the meaning as set forth in Section 2 herein.

 

“Territory” shall mean throughout the world or worldwide.

 

All capitalized terms used herein and not otherwise defined herein shall have
the meanings ascribed thereto in the Advisory Agreement.

 

OPERATIVE PROVISIONS

 

1)GRANT

 

Licensor hereby grants to Licensee and each of Licensee’s Affiliates, solely for
the Term and within the Territory, subject to the terms and conditions herein, a
limited, nonexclusive, non-transferable, non-sublicensable, royalty-free, fully
paid-up, right and license to use the Marks in connection with Licensee’s
existing business in order for Licensee and its Affiliates to transition to the
use of new trademarks. Without limiting the foregoing, Licensor also agrees that
Licensee and its Affiliates may use the Marks on the Website and in connection
with its operation of the Website, provided that all such uses shall be in
accordance with the terms of this Agreement.

 

2)TERM AND LICENSE

 

a)   The “Term” of this Agreement shall commence on the date hereof and shall
continue for ninety (90) calendar days, at which point this Agreement and the
license described herein shall expire, unless earlier terminated pursuant to
Section 8.

 

 2 

 

 

b)   Upon the expiration of the Term or the earlier termination of the Agreement
pursuant to Section 8, all rights granted to Licensee and its Affiliates by
Licensor hereunder shall automatically revert to Licensor. Except as otherwise
expressly provided herein, Licensee and its Affiliates shall cease the use of
any materials or names bearing or incorporating the Marks or any similar
derivation thereof.

 

c)   Prior to expiration of this Agreement, or within five (5) days of the
termination of this Agreement if this Agreement is terminated pursuant to
Section 8(a)(ii), Licensee and its Affiliates shall effect a change of their
corporate names to names that do not include, and are not confusingly similar
to, the Marks and shall promptly provide evidence of such name changes to
Licensor. In no event shall Licensee or its Affiliates use the Marks and any
other name confusingly similar thereto after the expiration or termination of
this Agreement in a manner likely to cause confusion, or to cause mistake or to
deceive as to the affiliation, connection, or association of Licensor, or as to
the origin from, sponsorship by or approval by Licensor of Licensee’s products
or services. Notwithstanding the foregoing or anything to the contrary contained
in this Agreement, Licensee and its Affiliates shall be able to continue to
utilize the Marks solely in the names of any subsidiaries of the Licensee after
the expiration of the Term for an additional thirty (30) days solely to the
extent Licensee is not able to obtain any material third party consent with
respect to the change in name to any such subsidiary prior to the expiration of
the Term. Licensee and its Affiliates shall use commercially reasonable efforts
to obtain all such consents prior to the expiration of the Term.

 

d)   Notwithstanding the foregoing or anything to the contrary contained in this
Agreement, Licensee and its Affiliates shall be able to continue to reference
the Marks in a historical context as the former names of the Licensee and its
subsidiaries and in the names of such entities pursuant to contracts existing
prior to the date hereof (and such references shall not be deemed to be in
breach or violation of this Agreement or the rights of the Licensor to the
Marks).

 

e)   Other than as expressly provided herein, nothing in this Agreement shall be
construed or interpreted to mean that Licensee or its Affiliates are the owners
of any specific right, title or interest to any trademark, service mark, term,
name, logo, symbol, device, or trade dress, or any combination thereof, or other
intellectual property.

 

3)RESERVATION OF RIGHTS

 

Licensor reserves all rights in connection with the Marks, now known or
hereafter developed, that are not expressly granted to Licensee herein.

 

4)WEBSITE OBLIGATIONS

 

a)   As of the date hereof and for the Term, Licensee and its Affiliates shall
have the right (but not the obligation) to host, operate, maintain, and provide
the technology and other related functions and services for the Website. If
Licensee or any of its Affiliates elects to operate the Website, Licensee and
its Affiliates shall use commercially reasonable efforts to operate the Website
in a manner that ensures that the Website is compliant in all material respects
with all “safe harbors” provided under the Communications Decency Act and
Digital Millennium Copyright Act, and similar laws designed to minimize
liability of websites and interactive properties for third party content.

 

 3 

 

 

b)   In the event that the Licensee or any of its Affiliates elects to operate
the Website, then Licensee and its Affiliates shall operate the Website such
that Licensee remains in compliance in all material respects with all applicable
laws, rules and regulations relating to the operation of the Website.

 

5)TRADEMARK OWNERSHIP AND PROTECTION

 

a)   All ownership rights, title and interest in the Marks, including any
goodwill generated in connection with Licensee’s use of the Marks in the
Territory, shall at all times vest in Licensor.

 

b)   Nothing contained in this Agreement shall be construed to confer upon
Licensee or its Affiliates, or to vest in Licensee or its Affiliates, any right
of ownership to the Marks. At no time shall Licensee or its Affiliates directly
or indirectly attempt to register or cause to be registered any rights in the
Marks in the Territory. Moreover, at no time shall Licensee or its Affiliates
directly or indirectly attempt to register or cause to be registered in the
Territory any names, logos or other materials identical or substantially or
confusingly similar to the Marks without the prior written approval of Licensor.
It is understood and agreed that Licensee and its Affiliates shall not acquire
and shall not claim any title to the Marks by virtue of the license granted to
Licensee and its Affiliates or through Licensee’s and its Affiliates’ use of the
Marks. Licensee and its Affiliates further acknowledge the validity of the
Marks, and agree not to institute or participate in any proceedings which
challenge the validity of, or Licensor’s ownership of, the Marks.

 

6)QUALITY CONTROL; TRADEMARK APPROVALS

 

a)   Licensee and its Affiliates shall at all times throughout the Term use the
Marks in a manner materially consistent with the uses made by it prior to the
date hereof and shall only use the Marks in connection with the provision of
services of a quality at least as high as those offered by Licensor prior to the
date hereof.

 

b)   Licensee and its Affiliates shall neither do nor permit to be done any act
or thing which would have a material adverse effect on a Mark or materially
reduce the value of a Mark or detract from its reputation. Licensor shall have
the right to request in writing that Licensee or any of its Affiliates cease a
particular use of any trademark, service mark, term, name, logo, symbol, device,
or trade dress, or any combination thereof, which features the Marks, and
Licensee and its Affiliates must comply with that request within five (5) days,
if in Licensor’s reasonable opinion such use, component or feature would
materially denigrate or otherwise have an adverse effect on the Mark.

 

c)   Licensee and its Affiliates shall comply in all material respects with all
applicable laws and regulations and obtain all necessary or appropriate
government approvals and permits pertaining to the business activities it seeks
to engage in under the Marks.

 

7)REPRESENTATIONS, WARRANTIES AND COVENANTS

 

a)Licensee represents, warrants and covenants on behalf of itself and its
Affiliates that:

 

 4 

 

 

i)this Agreement is a legal, valid and binding obligation of the Licensee; and

 

ii)Licensee has full power and authority to enter into, and perform its
obligations under, this Agreement in accordance with its terms.

 

b)Licensor represents, warrants and covenants that:

 

i)this Agreement is a legal, valid and binding obligation of the Licensor; and

 

ii)Licensor has full power and authority to enter into, and perform its
obligations under, this Agreement in accordance with its terms; and

 

iii)Neither Licensor nor any of its Affiliates makes any representation or
warranty, express or implied, with respect to the Marks licensed hereunder or
the use thereof (including without limitation as to whether the use of the Marks
will be free from infringement of the intellectual property rights of third
parties). Notwithstanding the preceding, Licensor represents and warrants that
it is not aware of any pending claims or litigation or of any claims threatened
in writing regarding the use or ownership of the Mark.

 

c)   Licensee shall be responsible and liable to Licensor for: (i) the use of
the Marks by its Affiliates and their compliance with the provisions of this
Agreement and (ii) any acts and omissions of any of Licensee’s Affiliate as if
Licensee itself had performed those acts or made those omissions.

 

8)TERMINATION; EFFECT OF TERMINATION

 

a)   In addition to any and all other remedies available to it hereunder,
Licensor shall have the right to immediately terminate this Agreement, including
the license to use the Marks as set forth in this Agreement, upon written notice
to Licensee upon the occurrence of the following:

 

i)Licensee’s or an Affiliates’ failure to cease using any trademark, service
mark, term, name, logo, symbol, device, or trade dress, or any combination
thereof, featuring the Marks, within five (5) days of receipt of written notice
provided by Licensor of a material breach of Section 5(b); or

 

ii)Licensee’s or its Affiliates’ material breach of any provision of this
Agreement, which remains uncured by Licensee or such Affiliate after ten (10)
days of receipt of written notice provided by Licensor.

 

b) In the event that the license to use the Marks is terminated pursuant to this
Section 8, Licensee and its Affiliates shall completely cease use of the Marks,
and all related logos and designs, including in relation to the Website, within
five (5) days of such termination.

 

 5 

 

 

9)LIMITATION OF LIABILITY

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN AND TO THE MAXIMUM
EXTENT ALLOWED BY APPLICABLE LAW, IN NO EVENT SHALL EITHER PARTY OR ITS
AFFILIATES BE LIABLE FOR ANY LOSS OF PROFITS, LOSS OF BUSINESS, LOSS OF USE OR
DATA, OR INTERRUPTION OF BUSINESS, OR FOR ANY INDIRECT, SPECIAL, INCIDENTAL,
PUNITIVE OR CONSEQUENTIAL DAMAGES OF ANY KIND RELATED TO OR ARISING OUT OF THIS
AGREEMENT, HOWEVER CAUSED, ON ANY THEORY OF LIABILITY, WHETHER OR NOT THE OTHER
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

10)LAW AND JURISDICTION

 

The provisions of this Agreement shall be construed and interpreted in
accordance with the laws of the State of New York as at the time in effect,
without regard to the principles of conflicts of laws thereof.

 

11)NOTICES

 

Any notice, report or other communication (each a “Notice”) required or
permitted to be given hereunder shall be in writing and shall be given by being
delivered by hand, by courier or overnight carrier or by registered or certified
mail to the addresses set forth below:

 

To the Licensee:Hospitality Investors Trust Operating

Partnership, L.P.

3950 University Drive, Suite 301

Fairfax, VA 22030





Attention:

Edward T. Hoganson



 

To the Licensor:American Realty Capital Hospitality Advisors V, LLC

405 Park Ave., 14th Floor

New York, NY 10022

Attention: Jesse Charles Galloway

Facsimile: (646) 861-7804



Email: jgalloway@ar-global.com  

 

 6 

 

 

with a copy to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Attention: Jeffrey D. Marell, Esq.

Facsimile: (212) 492-0105

Email: jmarell@paulweiss.com

 

Any party may at any time give Notice in writing to the other parties of a
change in its address for the purposes of this Section 11.

 

12)SEVERABILITY

 

The provisions of this Agreement are independent of and severable from each
other, and no provision shall be affected or rendered invalid or unenforceable
by virtue of the fact that for any reason any other or others of them may be
invalid or unenforceable in whole or in part.

 

13)ENTIRE AGREEMENT

 

This Agreement (together with the Framework Agreement and the transaction
documents contemplated thereby) contains the entire agreement and understanding
among the parties hereto with respect to the subject matter hereof, and
supersedes all prior and contemporaneous agreements, understandings, inducements
and conditions, express or implied, oral or written, of any nature whatsoever
with respect to the subject matter hereof. The express terms hereof control and
supersede any course of performance or usage of the trade inconsistent with any
of the terms hereof.

 

14)WAIVERS, REMEDIES

 

Neither the failure nor any delay on the part of a party to exercise any right,
remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any other
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

 

15)ASSIGNMENT; CHANGE OF CONTROL

 

This Agreement may be assigned by the Licensor without obtaining the approval of
Licensee. This Agreement shall not be assigned by the Licensee without the
consent of the Licensor, except in the case of an assignment by the Licensee to
a Person which is a successor to all the assets, rights and obligations of the
Licensee, in which case such successor Person shall be bound hereunder and by
the terms of said assignment in the same manner as the Licensee is bound by this
Agreement.

 

 7 

 

 

16)Further Assurances

 

Licensee shall take, and, as applicable, shall cause any of its Affiliates to
take, such actions and execute and deliver to Licensee such documents as
Licensor may reasonably request, and do all such other actions and things as may
be reasonably requested by Licensee in order to carry out the purposes of this
Agreement.

 

17)UNIQUE LICENSE

 

Licensee further agrees and acknowledges that, in addition to all other rights
that Licensor may have, Licensee acknowledges that its failure to perform any of
the material terms or conditions of this Agreement shall result in immediate and
irreparable damage to Licensor. Licensee recognizes that Licensor’s remedy at
law for any breach or alleged breach of this Agreement arising from Licensee’s
use or threatened use of the Marks inconsistent with the terms of this Agreement
will be inadequate and, accordingly, in addition to such other remedies that may
be available to Licensor at law or equity, Licensee further acknowledges and
agrees that Licensor shall be entitled as a matter of right without further
notice to Licensee, to obtain injunctive relief and/or other equitable relief,
against any threatened, potential or actual breach by Licensee of any of the
provisions, without the posting of a bond or other security.

 

18)SURVIVAL

 

Sections 5, 8-17, and this Section 18 shall survive the termination of this
Agreement, as shall any other of the provisions of this Agreement that by their
terms or by implication are to have continuing effect after any such expiration
or termination.

 

[SIGNATURE PAGES FOLLOW]

 



 8 

 



 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

  LICENSOR:       AMERICAN REALTY CAPITAL HOSPITALITY ADVISORS, LLC       By:
American Realty Capital Hospitality Special Limited Partner, LLC, its sole
member       By: American Realty Capital IX, LLC, its sole member       By: AR
Capital, LLC, its sole member         By: /s/ Edward M. Weil, Jr.   Name: Edward
M. Weil, Jr.   Title: Chief Executive Officer         AR GLOBAL INVESTMENTS, LLC
        By: /s/ Jesse C. Galloway   Name: Jesse C. Galloway   Title: Authorized
Signatory

 

[Signature Page to Trademark License Agreement]

 

 

 

 

  LICENSEE:       HOSPITALITY INVESTORS TRUST OPERATING PARTNERSHIP, L.P.      
By: Hospitality Investors Trust, Inc., its general partner         By: /s/ Paul
C. Hughes     Name:   Paul C. Hughes     Title: Authorized Signatory        
HOSPITALITY INVESTORS TRUST, INC.         By: /s/ Paul C. Hughes   Name:   Paul
C. Hughes   Title: Authorized Signatory

 

[Signature Page to Trademark License Agreement]

 

 

 

 

Schedule A

 

American Realty Capital

 

ARC

 

AR Capital

 

ARC Hospitality

 

ARCH Hospitality Trust

 

American Realty Capital Hospitality Trust, Inc.

 

American Realty Capital Hospitality Operating Partnership, L.P.

 



 



 